Citation Nr: 1300930	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-00 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







 

INTRODUCTION

The Veteran had active service from February 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a RO hearing, but withdrew his request for a hearing in October 2010.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  Both claims file have been reviewed. 

This case was remanded in June 2011 for additional development and now returns to the Board for further appellate review.  Unfortunately, the Board finds that another remand is necessary.  Therefore, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

This matter was previously remanded, in part, to provide the Veteran an opportunity to identify additional medical evidence.  The agency of original jurisdiction (AOJ) requested that information in a June 2011 letter.  In July 2011, the Veteran identified several sources of medical evidence and requested that the AOJ obtain his records.  

Although the AOJ did an admirable job in contacting all those sources, its attempt to obtain the records of Dr. W.S. Scoles was not adequate.  The AOJ contacted Dr. Scoles in August 2011, but did not receive a response from him.  No further action was taken by the AOJ to obtain those records and the Veteran was not notified of the failure to obtain those records.  

Pursuant to 38 C.F.R. § 3.159(c)(1) provides that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Moreover, in the Board's June 2011 remand orders, the AOJ was advised that if any records cannot be obtained after reasonable efforts have been made, it was to issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Additionally, the Veteran was to be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  Therefore, in order to comply with VA's duty to assist and the Board's prior remand orders, the AOJ must contact Dr. Scoles a second time and again request the Veteran's records.  Additionally, if the AOJ is unable to obtain those records, it should provide a notation to that effect in the claims file and inform the Veteran of that fact.  

The Board also finds that the Veteran's pending claim of entitlement to TDIU will be affected by the decision regarding the Veteran's claim of entitlement to service connection for a back disorder.  As such, a decision as to this issue will be deferred pending resolution of the decision regarding the claim for service connection for a back disorder.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims recognized that inextricably intertwined claims should not be adjudicated piecemeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact Dr. W. S. Scoles again and attempt to obtain the Veteran's medical records for a second time.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




